J-S55045-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.A.M., A MINOR             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: S.M., FATHER

                                                     No. 922 EDA 2014


                   Appeal from the Decree February 25, 2014
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000444-2013
                            CP-51-DP-0001953-2011
                           FID# 51-FN-000993-2011


BEFORE: BOWES, J., SHOGAN, J., and OTT, J.

MEMORANDUM BY OTT, J.:                           FILED OCTOBER 16, 2014

       S.M. (“Father”) appeals from the decree entered on February 25,

2014, in the Court of Common Pleas of Philadelphia County, involuntarily

terminating his parental rights to his daughter, K.A.M. (“Child”), born in

January of 2008.1 We affirm.

       The trial court provided the following relevant background of this case

in its opinion pursuant to Pa.R.A.P. 1925(a):

       [Child] is currently six (6) years old and is placed in kinship
       foster care with her maternal grandmother. The family became
       known to the Department of Human Services (“DHS”) on March
____________________________________________


1
  By decree also entered on February 25, 2014, the trial court involuntarily
terminated the parental rights of K.A.M.’s mother, P.P., who did not file a
notice of appeal.
J-S55045-14


       28, 2008 pursuant to a general report that stated that the Child
       tested positive for opiates at her birth on January [ ], 2008. On
       September 29, 2011, DHS filed a dependency petition for the
       Child. An adjudicatory hearing was scheduled for October 25,
       2011. On October 7, 2011, Father filed a Motion for Continuance
       regarding the adjudicatory hearing.           In his Motion for
       Continuance, Father stated that he was incarcerated at SCI-
       Forest and would be released on November 4, 2011. On October
       25, 2011[,] the Court granted Father’s request for a continuance
       on the grounds to allow Father to be present at the next court
       date. The next court date was the adjudicatory hearing held on
       November 15, 2011, wherein the Child was adjudicated
       dependent and committed to the custody of DHS. Father did not
       attend the adjudicatory hearing.[2]

Trial Court Opinion, 5/9/14, at 1-2 (citations to record omitted).

       On August 8, 2013, DHS filed a petition for the involuntary termination

of parental rights of Father pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5),

(8), and (b). On the same date, DHS filed a petition for a goal change to

adoption. A hearing was held on the petitions on February 25, 2014, during

which the following witnesses testified: Brian Bell, DHS caseworker; Kiana

Sawyer, Delta Social Services caseworker; and Father. By decree dated and

entered on February 25, 2014, the trial court involuntarily terminated

Father’s parental rights.       Additionally, by order the same date, the court

changed Child’s goal to adoption. Father timely filed a notice of appeal and

____________________________________________


2
  The certified record reveals that Father’s counsel, James W. Martin,
Esquire, was appointed by the court on October 18, 2011, to represent
Father at the adjudicatory hearing, and he appeared at the hearing. See
Adjudication, 11/15/11. We note that Attorney Martin represented Father in
both the dependency and termination matters.




                                           -2-
J-S55045-14


a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).3

       On appeal, Father presents the following issues for our review:

       1. Whether the [t]rial [c]ourt erred by terminating the parental
       rights of [Father], when [DHS] failed to provide reasonable
       efforts to reunify the family[?]

       2. Whether the [t]rial [c]ourt erred by terminating the parental
       rights of [Father], under 23 Pa.C.S.A. § 2511 subsections (a)(1),
       (a)(2), (a)(5), and § 2511(a)(8)?

       3. Whether the [t]rial [c]ourt erred by finding, under 23
       Pa.C.S.A. § 2511(b), that termination of [Father’s] parental
       rights best serves the child’s developmental, physical and
       emotional needs and welfare?

Father’s brief at 4.

       We review the decree involuntarily terminating Father’s parental rights

according to the following standard.

       [A]ppellate courts must apply an abuse of discretion standard
       when considering a trial court’s determination of a petition for
       termination of parental rights. As in dependency cases, our
       standard of review requires an appellate court to accept the
       findings of fact and credibility determinations of the trial court if
       they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
       A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
       supported, appellate courts review to determine if the trial court
       made an error of law or abused its discretion. Id.; R.I.S., [614
____________________________________________


3
  Although Father appealed from both the termination decree and the goal
change order, we conclude he has waived any challenge to the goal change
order by his failure to raise any issue related to the order in his Statement of
Questions Involved in his appellate brief. See Krebs v. United Refining
Company of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (stating
that any issue not set forth in or suggested by an appellate brief’s statement
of questions involved is deemed waived).



                                           -3-
J-S55045-14


     Pa. 275,] 36 A.3d [567,] 572 [(Pa. 2011) (plurality)]. As has
     been often stated, an abuse of discretion does not result merely
     because the reviewing court might have reached a different
     conclusion. Id.; see also Samuel Bassett v. Kia Motors
     America, Inc., 613 Pa. 371, 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 575 Pa. 647, 838 A.2d 630, 634 (Pa.
     2003). Instead, a decision may be reversed for an abuse of
     discretion   only     upon      demonstration         of     manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying
     an abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents.     R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 539 Pa. 161, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the

                                     -4-
J-S55045-14


      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.A. §

2511). The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).

      Instantly, we review the decree pursuant to Section 2511(a)(1) and

(b), which provide as follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                    ...

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.




                                   -5-
J-S55045-14


23 Pa.C.S.A § 2511(a)(1), (b); see also In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc) (stating that, this Court need only agree with

any one subsection of Section 2511(a), in addition to Section 2511(b), in

order to affirm the termination of parental rights).4

       With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six

months prior to the filing of the termination petition, which reveals a settled

intent to relinquish parental claim to a child or a refusal or failure to perform

parental duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citing

In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super. 2006)). Further,

       Once the evidence establishes a failure to perform parental
       duties or a settled purpose of relinquishing parental rights, the
       court must engage in three lines of inquiry: (1) the parent’s
       explanation for his or her conduct; (2) the post-abandonment
       contact between parent and child; and (3) consideration of the
       effect of termination of parental rights on the child pursuant to
       Section 2511(b).

Id.    (quoting In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa.

1998)).

       In In re Adoption of S.P., supra, our Supreme Court discussed In

re Adoption of McCray, 331 A.2d 652 (Pa. 1975), a case wherein the
____________________________________________


4
  We note that Sections 2511(a)(5) and (8) do not provide a basis for the
termination of Father’s parental rights because Child was not removed from
his care. See In re C.S., 761 A.2d 1197 (Pa. Super. 2000) (en banc); see
also In re Z.P., 994 A.2d 1108 (Pa. Super. 2010).




                                           -6-
J-S55045-14


Court considered the issue of the termination of parental rights of

incarcerated persons involving abandonment, which is currently codified at

Section 2511(a)(1). The S.P. Court stated:

      Applying in McCray the provision for termination of parental
      rights based upon abandonment, now codified as § 2511(a)(1),
      we noted that a parent “has an affirmative duty to love, protect
      and support his child and to make an effort to maintain
      communication and association with that child.” Id. at 655. We
      observed that the father’s incarceration made his performance of
      this duty “more difficult.” Id.

In re Adoption of S.P., 47 A.3d at 828. The S.P. Court continued:

         [A] parent’s absence and/or failure to support due to
         incarceration is not conclusive on the issue of
         abandonment.       Nevertheless, we are not willing to
         completely toll a parent’s responsibilities during his or her
         incarceration.    Rather, we must inquire whether the
         parent has utilized those resources at his or her
         command while in prison in continuing a close
         relationship with the child. Where the parent does not
         exercise reasonable firmness in declining to yield to
         obstacles, his other rights may be forfeited.

      [McCray] at 655 (footnotes and internal quotation marks
      omitted). . . .

In re Adoption of S.P., supra (emphasis added); see also In re B.,N.M.,

856 A.2d 847, 855 (Pa. Super. 2004) (internal citations omitted) (stating

that a parent does not perform his or her parental duties by displaying a

“merely passive interest in the development of the child”).

      With respect to Section 2511(b), this Court has explained the requisite

analysis as follows:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and

                                     -7-
J-S55045-14


      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that no
      bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
      2008).    Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.
      Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      In his first issue on appeal, Father argues that DHS failed to provide

reasonable efforts to promote reunification in this case. Specifically, Father

asserts that, although DHS knew he was incarcerated in 2012 and 2013, and

knew he was in a halfway house in 2014, DHS failed to provide him with his

Family Service Plan (“FSP”) objectives. In addition, Father asserts that DHS

never provided him with an address to keep in contact with Child. Father

asserts that DHS “never made any efforts to secure mental health

treatment” for him, and never contacted him to provide any assistance.

Father’s brief at 12. Finally, Father asserts that he “found out who his DHS

social worker was when [he] received a petition to terminate his parental

rights.” Id. at 12-13. Upon careful review, we discern no error or abuse of

discretion by the trial court in granting the involuntary termination petition.

      It is well-established that child welfare agencies must make reasonable

efforts to reunify a parent with his or her child prior to filing a termination


                                      -8-
J-S55045-14


petition.   See In re Adoption of R.J.S., 901 A.2d 502, 507 (Pa. Super.

2006); see also In the Interest of D.C.D., 91 A.3d 173, 179 (Pa. Super.

2014), appeal granted, 93 A.3d 802 (Pa. 2014).         However, the duties of

agencies have reasonable limits. “If a parent fails to cooperate or appears

incapable of benefiting from reasonable efforts supplied over a realistic

period of time, the agency has fulfilled its mandate and upon proof of

satisfaction of the reasonable good faith effort, the termination petition may

be granted.”    In re A.L.D., Jr., 797 A.2d 326, 340 (Pa. Super. 2002)

(citation omitted).

      Recently, in In the Interest of D.C.D., supra, this Court concluded

that the finding of the orphans’ court that the child welfare agency failed to

make reasonable efforts to assist the father prior to filing an involuntary

termination petition required the reversal of the decree involuntarily

terminating the father’s parental rights.

      In that case, the father had become incarcerated before the child’s

birth and remained so throughout the child’s life. Nevertheless, the record

demonstrated that the father took an active interest in the child, including

providing birthday and Christmas cards and gifts, repeatedly requesting

visits, which the juvenile court subsequently directed to occur monthly via

“virtual visitation” from prison, suggesting his niece as a kinship caregiver,

and corresponding monthly with the child welfare agency.           Despite the

father’s active interest in the child, and the concurrent goals of reunification


                                     -9-
J-S55045-14


and placement with a fit and willing relative, the child welfare agency made

no efforts to promote reunification prior to filing the termination petition.5

       In contrast, in this case, the record reveals that Father did not take an

active interest in Child over the course of her life.     Although the certified

record does not reveal the dates of his incarceration, Father testified he was

incarcerated at the time of Child’s birth.6 N.T., 2/25/14, at 91. At the time

of the termination hearing, Child was six years old, and Father was residing

in a halfway house. Id. at 26, 76. Father testified he has been incarcerated

for “three-and-a-half, close to four” years of Child’s life. Id. at 92.

       Brian Bell, the DHS caseworker, testified that Family Service Plan

(“FSP”) objectives for Father were first established prior to Child’s

adjudication at a meeting in March of 2011.7 Mr. Bell testified that Father’s

____________________________________________


5
  We note that this Court previously affirmed the order denying a prior
involuntary termination petition filed by the same agency because the record
supported the orphans’ court finding that the father demonstrated an active
interest in the child but the agency provided the father effectively no
assistance. See In re D.C.D., 68 A.3d 362 (Pa. Super. 2013) (unpublished
memorandum). Ten weeks after this Court’s decision, the agency filed a
new termination petition, which resulted in the decree described above.
6
  The record likewise fails to reveal Father’s criminal convictions that
resulted in his incarceration.
7
  Mr. Bell explained that the FSP meeting was held prior to Child’s
adjudication because DHS had an open file on the family, which included, in
addition to Child, a younger sibling who is not a subject of this appeal. N.T.,
2/25/14, at 13-14. Father’s FSP objectives were to maintain contact with
Child and participate in a drug and alcohol evaluation and follow through
with all treatment recommendations, inter alia. Id. at 15-16.



                                          - 10 -
J-S55045-14


whereabouts were unknown at that time. Id. at 30; see also DHS Exhibit

#5, at p. 4. Thereafter, on September 29, 2011, DHS filed a dependency

petition, and a hearing was scheduled for October 25, 2011.        Id. at 7-8.

The record reveals that Father was served with the dependency petition at

the State Correctional Institution (“SCI”) Forest. Father, acting pro se, filed

a motion for continuance dated October 7, 2011, wherein he alleged notice

of the adjudication hearing, that he is incarcerated at SCI Forest, and that

he “does not wish to lo[]se his [p]arental [r]ights as [he] cares dearly for

the welfare of his daughter. . . .” N.T., 2/25/14, at DHS Exhibit #3, at ¶¶ 1-

2. Further, Father alleged he will be released from prison on November 4,

2011, “his [d]ebt to [s]ociety will be paid in full,” and he will contact an

attorney upon his release with respect to the dependency hearing. Id. at ¶¶

3-4.   As such, Father requested a continuance of thirty days, or whatever

amount of days the court deemed fair and just. Id. at ¶ 5. By letter dated

October 8, 2011, and addressed to counsel for DHS, Father, acting pro se,

repeated the same. N.T., 2/25/14, at DHS Exhibit #4.

       On October 18, 2011, the court appointed James W. Martin, Esq., to

represent Father in the dependency matter.      Attorney Martin appeared at

the adjudication hearing on October 25, 2011, and he requested a

continuance so that Father could be present at the next listing. The court

granted Attorney Martin’s request and rescheduled the adjudication hearing

for November 15, 2011.     At the hearing on November 15, 2011, Attorney


                                    - 11 -
J-S55045-14


Martin again appeared, but Father did not.         The court adjudicated Child

dependent on that date.

       Mr. Bell testified that, after Father failed to appear for the adjudication

hearing, he conducted either a parent locator search (“PLS”) or an internet

search and found that Father was incarcerated at SCI Forest.8               N.T.,

2/25/14, at 17, 31-32. By letter dated January 26, 2012, mailed to Father

at SCI Forest, and copied to Attorney Martin, Mr. Bell advised Father of a

permanency hearing scheduled for February 8, 2012.           Id. at 31-32; see

also id. at DHS Exhibit #6. Although the January 26, 2012 letter did not

include Father’s prisoner identification number, Mr. Bell testified the letter

was never returned by the postal service. Id. at 18, 20. Attorney Martin

attended the hearing on February 8, 2012, but Father did not. Thereafter,

the record indicated that permanency hearings were held at regular

intervals, and Attorney Martin attended each one, but Father did not.

       Mr. Bell testified that the next FSP meeting, after the initial one in

March of 2011, was held on April 19, 2013.         Id. at 20.    Mr. Bell invited

Father to the FSP meeting by letter dated March 20, 2013, mailed to Father




____________________________________________


8
  The record does not reveal if Father was re-incarcerated, or if, contrary to
his allegation in his motion for continuance, he was never released on
November 4, 2011.



                                          - 12 -
J-S55045-14


at an address in Philadelphia,9 and copied Father’s attorney of record,

Attorney Martin. Id. at 20-21; see also id. at DHS Exhibit #7. There is no

indication in the record that Father responded to this invitation.

       In fact, the record reveals that DHS heard from Father only one time,

by telephone, which was subsequent to his notice of the filing of the

termination petition. Father testified he made the telephone call to DHS in

December of 2013, and Mr. Bell testified he received the call in January of

2014. N.T., 2/25/14, at 45, 75. Father testified that, during this telephone

conversation, he “asked Mr. Bell was there any way that he would be able to

set up a visit, some type of visitation for me and [Child] so I could get to

know her before my [termination] hearing.” Id. at 79.

       Thus, the record reveals that DHS served Father with notice of the

adjudication hearing. Father contacted both the court and counsel for DHS

requesting a continuance of the hearing, which the court subsequently

granted upon a renewed request by Father’s court-appointed counsel.

Father did not appear for the hearing, and DHS never heard from Father

again until he received notice of the filing of the termination petition despite

DHS locating him and notifying him as described above.          In the interim,

Father’s counsel was aware of the permanency hearings and attended each

____________________________________________


9
  Mr. Bell did not testify with respect to how he obtained this address, but it
was not a prison address, and there is no indication in the record that it was
a halfway house.



                                          - 13 -
J-S55045-14


one. Based on this evidence, we reject Father’s contention that DHS failed

to provide good faith reasonable efforts prior to the filing of the termination

petition. Father provides no legal authority, nor are we aware of any, that

supports his contention. To the contrary, our case law is clear that a parent

has an affirmative duty to cooperate with DHS and to demonstrate a

consistent interest in his or her child.       See In re A.L.D., Jr., supra; see

also In re B.,N.M., supra.            When a parent fails in this regard, despite

notification from a child welfare agency regarding his or her child’s

dependency matter, an agency has fulfilled its mandate and can do no more.

As such, Father’s first issue on appeal fails. 10

       Further, the testimonial evidence demonstrates that Father’s conduct

warrants termination of his parental rights pursuant to Section 2511(a)(1).

Mr. Bell testified as follows:

       Q. [S]ince [Child] went into placement, did [Father] ever send
       you any money or checks for [Child]?

       A. No.

       Q. Did [Father] ever sent any birthday cards to you for [Child]?

       A. No.


____________________________________________


10
   The Child Advocate did not file an appellee brief with this Court. During
the termination hearing, the Child Advocate opposed the termination of
Father’s parental rights on the basis that DHS failed to provide reasonable
efforts to reunify Father and Child. See N.T., 2/25/14, at 101-103. Based
on the foregoing reasons, we reject this argument.



                                          - 14 -
J-S55045-14


         Q. Did [Father] ever send any birthday presents to you for you
         to give to maternal Grandmother for [Child]?

         A. No.

         Q. Did [Father] ever send any kind of presents to acknowledge
         any special occasion or holiday for [Child]?

         A. No.

         Q. Has [Father] ever contacted you to inquire about [Child]’s
         physical well[-]being since she has been in placement?

         A. No.

         Q. Did [Father] ever request from you any photographs of
         [Child]?

         A. No.

         Q. Did [Father] ever have a visit with [Child]?

         A. Not while I had the case.

N.T., 2/25/14, at 25-26.

         Father testified that, for the approximately two and one-half years he

was not in custody during Child’s life, he attempted on one occasion to see

Child.    Id. at 92-93.    Specifically, Father testified that, in either 2010 or

2011, he “ran into” Child’s maternal uncle. Id. at 93. He testified that, “I

got two contact numbers. One of the numbers fell through and the other

number was [for Mother] herself, and at the time she was in Friends

Hospital.” Id. Father testified that he “was under the assumption           . . .

[Child] was staying with [Mother]’s brother and sister-in-law.” Id. Further,

he testified:


                                        - 15 -
J-S55045-14


      Q. Did you make any attempts to go over to the brother’s
      house?

      A. No.

      Q. Ever try to call the brother?

      A. Yes.

      Q. But you made no attempts to go over there?

      A. No.

      Q. Did you ever try to arrange visitation with the brother?

      A. Absolutely.

      Q. What happened?

      A. I seen [Child] once.     We met up at a McDonald’s down on
      Front and Girard. . . .

Id. at 94.     In addition, upon inquiry by the trial court, Father testified as

follows:

      THE COURT: When was your last communication with [Child]?

      [Father]: I haven’t had anything with her.

      THE COURT: Since when?

      [Father]: Since she was born.      She was one year old.

N.T., 2/25/14, at 90.

      Thus, the testimonial evidence demonstrates that, during the nearly

four years of Child’s life that Father was incarcerated, he failed to utilize the

resources available to develop and continue a relationship with Child.

Likewise, during the two and one-half years of Child’s life that Father was


                                      - 16 -
J-S55045-14


not incarcerated, he never communicated with Child or saw her more than

once.    The record overwhelmingly supports the trial court’s finding that

Father evidenced a settled purpose of relinquishing parental rights or refused

or failed to perform his parental duties for more than the requisite six-month

period preceding the filing of the termination petitions.       Father’s second

issue fails.

        In his final issue, Father baldly asserts that DHS did not meet its

burden in terminating his parental rights pursuant to Section 2511(b). We

disagree.

        With respect to the bond analysis pursuant to Section 2511(b), our

Supreme Court confirmed that, “the mere existence of a bond or attachment

of a child to a parent will not necessarily result in the denial of a termination

petition.”     In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). The Court further

stated that, “[c]ommon sense dictates that courts considering termination

must also consider whether the children are in a pre-adoptive home and

whether they have a bond with their foster parents.”       Id. at 268 (citation

omitted).       Moreover, the Court directed that, in weighing the bond

considerations pursuant to section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” The Court observed that, “[c]hildren are

young for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail . . . the result, all too often,

is catastrophically maladjusted children.” Id. at 269.


                                     - 17 -
J-S55045-14


      In its Rule 1925(a) opinion, the trial court found as follows:

      There was unrefuted testimony that Father has had no contact
      with the Child except one time when she was an infant. Mr. Bell
      also testified that the Child never asked about her Father.
      Father has been completely absent from the Child’s life and the
      Child does not even know her Father. Based on the for[e]going,
      no parent-child bond could possibly exist between Father and
      Child.

      There was, however, competent testimony that indicated that
      the Child has a close bond with her maternal grandmother, []
      whom she has lived with for more than half of her life. There
      was testimony that the Child is thriving in her current home and
      looks to her grandmother for care and support. . . . It is clear
      that the maternal grandmother’s home is a safe, stable, and
      loving home and is the only home that the Child has known for
      most of her young life.

Trial Court Opinion, 5/9/14, at 12-13; see also In re Adoption of J.M.,

991 A.2d at 324 (stating that, “in cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists”). The testimonial evidence supports the court’s findings.

      Mr. Bell testified that Child, who was age six at the time of the

termination   hearing,   has   lived   with     her   maternal   grandmother   for

approximately three and one-half years.           N.T., 2/25/14, at 25.    Kiana

Sawyer, the Delta Social Services worker who visits Child in the home twice

per month, testified that Child lives in maternal grandmother’s home with

her younger sister. Id. at 58. Ms. Sawyer testified that Child “is doing very

well. She is thriving. . . .” Id. at 57-58. Further, Ms. Sawyer testified that

a bond exists between Child and her maternal grandmother.              Id. at 63.

Based upon our thorough review, we discern no abuse of discretion by the

                                       - 18 -
J-S55045-14


trial court in concluding that terminating Father’s parental rights “would best

serve the developmental, physical, and emotional needs and welfare” of

Child. Father’s final issue on appeal fails. Accordingly, we affirm the decree

involuntarily terminating Father’s parental rights pursuant to Sections

2511(a)(1) and (b).


     Decree affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2014




                                    - 19 -